Name: Commission Regulation (EEC) No 1514/89 of 31 May 1989 fixing the rate of the aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 148/46 Official Journal of the European Communities 1 . 6. 89 COMMISSION REGULATION (EEC) No 1514/89 of 31 May 1989 fixing the rate of the aid for dried fodder during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus determined is used to fix the aid rate applicable on the following month ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (6), as last amended by Regulation (EEC) No 1963/88 0 ; Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 3996/87 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas, in accordance with Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to determine the average world market price, that price is determined on the basis of the sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1 1 1 7/78 , when the guide price is higher than the average world market price, aid is granted for dried fodder as described under Article 1 (b) and (c) of that Regulation and obtained from fodder plants harvested in the Community ; whereas that aid takes account of a percen ­ tage of the difference between these two prices ; Whereas, pursuant to Article 11 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas this percentage and the guide price were fixed by Council Regulation (EEC) No 1111 /89 of 27 April 1989 fixing for the 1989/90 marketing year the guide price for dried fodder (') ; Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; Whereas, under Council Regulation (EEC) No 1417/78 of 1 9 June 1 978 on the aid system for dried fodder (4), as last amended by Regulation (EEC) No 11 10/89 (*), the average world market price for the products described in the first and third indents of Article 1 (b) of Regulation (EEC) No 1 1 1 7/78 is to be determined on the J&gt;asis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78 , the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the aid is introduced, adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1 1 1 7/78 ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3 (3) of Regulation (EEC) No 1528/78, the corrective amount must be fixed for the month or months in question at a level such that the aid is equal to zero ;(') OJ No L 142, 30 . 5. 1978 , p. 1 . (J) OJ No L 377, 31 . 12. 1987, p. 35. (') OJ No L 118 , 29 . 4. 1989, p. 4. (&lt;) OJ No L 171 , 28 . 6. 1978 , p. 1 . 0 OJ No L 118, 29 . 4. 1989, p. 3 . (*) OJ No L 179, 1 . 7. 1978 , p . 10 . 0 OJ No L 173, 5. 7. 1988, p . 9 . 1 . 6 . 89 Official Journal of the European Communities No L 148/47 Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a conversion rate based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 1636/87 0,  for other currencies a conversion rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and on the aforesaid corrective factor ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, pursuant to Article 120 ( 1 ) of the 1985 Act of Accession, the Spanish price must be aligned with the common price in accordance with the method laid down in Article 70 of that Act ; Whereas, pursuant to Articles 120 (2) and 306 (2) of the Act of Accession, the additional aid applicable in these two Member States is to be adjusted by an amount equal to the amount of customs duties on imports of these products from third countries ; whereas, in addition, in Spain the amount is to be adjusted by the difference, multiplied by the percentage referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The rate of the aid referred to in Article 5 (3) of Regula ­ tion (EEC) No 1117/78 is fixed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p . 1 . (2) OJ No L 153, 13 . 6 . 1987, p. 1 . No L 148/48 Official Journal of the European Communities 1 . 6 . 89 ANNEX to the Commission Regulation of 31 May 1989 fixing the rate of the aid for dried fodder Aid applicable from 1 June 1989 to dried fodder : (ECU/tonne) Fodder dehydrated by artificial heat drying Protein concentrates Fodder otherwise dried Spain Portugal Other Member States Spain Portugal Other Member States Aid 48,032 59,507 61,272 5,032 16,507 18,272 Aid in case of advance fixing for the month of : l l (ECU/tonne) July 1989 August 1989 September 1989 October 1989 November 1989 December 1989 January 1990 (') February 1990 (') March 1990 (') 52,147 52,147 51,616 54,155 54,368 54,368 0,000 0,000 0,000 63,684 63,684 63,145 65,722 65,938 65,938 0,000 0,000 0,000 65,387 65,387 64,856 67,395 67,608 67,608 0,000 0,000 0,000 9,147 9,147 8,616 11,155 11,368 11,368 0,000 0,000 0,000 20,684 20,684 20,145 22,722 22,938 22,938 0,000 0,000 0,000 22,387 22,387 21,856 24,395 24,608 24,608 0,000 0,000 0,000 (') In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .